452 F.2d 1389
UNITED STATES of America, Plaintiff-Appellee,v.Raul LOPEZ, Defendant-Appellant.
No. 71-2145.
United States Court of Appeals,Ninth Circuit.
Jan. 21, 1972.

Alan Saltzman, of Saltzman & Goldin, Hollywood, Cal., for defendant-appellant.
Robert L. Meyer, U. S. Atty., Thomas G. Kontos, Asst. U. S. Atty., Barbara Meiers, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, HAMLEY and ELY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this judge-tried bank robbery case is affirmed.  We find no merit in the appeal.


2
An attack is made on the sufficiency of the evidence.  It is true that many little pieces of the evidence meant little by themselves, but put together, they were entirely adequate.


3
A point is made about the scope of cross examination of Lopez exceeding the scope of direct.  The cross examination about an event after the robbery was entirely proper.  This cross examination impaired the testimony of Lopez that he had not known the co-defendant prior to the robbery.  The subsequent event was not too remote in time.